8 F.3d 325
UNITED STATES of America, Plaintiff-Appellee,v.Cecil Raymond FERGUSON, Defendant-Appellant.
No. 91-6316.
United States Court of Appeals,Sixth Circuit.
April 26, 1993.

1
Prior report:  6th Cir., 989 F.2d 202.

ORDER

2
A member of the Court requested a poll in the above case, and that poll resulted in a majority of the Judges of the Court voting for rehearing of this case en banc.   Sixth Circuit Rule 14 provides as follows:


3
The effect of the granting of a rehearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


4
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


5
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as possible.